DETAILED ACTION 
This Office action has been issued in response to amendment filed February 25, 2021. 
Claims 1, 11, 13-16, 19, 22-26, 35 and 36 have been amended. Currently, claims 1-36 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-36 are rejected and this action has been made FINAL, as necessitated by amendment.
Informalities
Claim 26 non-transitory should read as “A non-transitory computer readable storage media”. 
Response to Arguments
Applicant’s remarks and arguments directed to 35 USC 103(a) rejection presented on 02/25/21 have been fully considered. The amended claims changed the scope of the claimed invention and the arguments are moot in view of the new ground of rejection presented in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-19, 21-24, 26-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan (US 2015/0347401 A1), hereinafter Raghavan in view of Amir et al. (U.S. 2011/0238716 A1), hereinafter Amir. 
As for claim 1, Raghavan teaches a method for tracking changes to database data, the method comprising: determining a change to be executed on..existing…micro-partition of a table of a database (see [0027], [0039], [0044], [0070], [0087], determining a DDL statement which is ALTER INDEX i1 REBUILD PARTITION p1 (change) to be executed on a single partition (micro-partition) having relatively small number of rows of a table of a database);
executing the change by generating a new…micro-partition distinct from the existing…that embodies the change; deleting the existing….micro-partition (see [00027]-[0028], [0070], [0087], executing the DDL statement (change) which is ALTER INDEX i1 REBUILD PARTITION p1 by creating new partition having relatively small number of rows that reflects (embodies) the DDL statement execution; changes include delete function, [0022], moving partition which is a new partition);
updating a table history that comprises a log of changes made to the table (see [0027], [0052], updating a journal (table history) that comprises a record of changes made to the table),
each change in the log of changes comprising a timestamp (see [0027], [0078]-[0079], each change in the record comprising a timestamp),
the updating of the table history comprising inserting the change into the log of changes; and providing, the updated table history including the timestamp associated with the new…micro-partition (see [0052]-[0053], updating the journal comprises inserting the changes into the record of changes, [0007], tables and indexes in data definition language statements, [0034], number of transactions associated with timestamps).
Raghavan teaches the claimed invention but does not explicitly teach the limitations of “an existing immutable, a new immutable, the existing immutable, the new immutable”. Although, Raghavan teaches a lock prevent any other locks being granted on the same resources ([0003], [0006]). However, in the same field of endeavor, Amir teaches the limitations of “an existing immutable, a new immutable, the existing immutable, the new immutable” (see Amir, [0097], all the old index files are stored on the index partition and are not overwritten).
Raghavan and Amir both references teach features that are directed to data partitions, updating table/indexes in tape/data storage and retrieve in database management system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Amir to incorporate the teaching of Raghavan for writing data to tape/storage/retrieval system, portioning data on plurality of files independently. Thus, provide a guarantee that files will survive on tape or storage system as long since data on tape may no longer be interpretable and restored as files (see Amir, [0005], [0007]).
  As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a system, processor and non-transitory computer readable storage media claim for implementing the steps as recited in claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Amir to incorporate the teaching of Raghavan for writing data to tape/storage/retrieval system, portioning data on plurality of files independently. Thus, provide a guarantee that files will survive on tape or storage system as long since data on tape may no longer be interpretable and restored as files (see Amir, [0005], [0007]).
As for claim 26, 
		The limitations therein have substantially the same scope as claim 1 because claim 26 is a non-transitory computer readable storage media claim for implementing the steps as recited in claim 1. Therefore, claim 26 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Amir to incorporate the teaching of Raghavan for writing data to tape/storage/retrieval system, portioning data on plurality of files independently. Thus, provide a guarantee that files will survive on tape or storage system as long since data on tape may no longer be interpretable and restored as files (see Amir, [0005], [0007]).
		As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Raghavan and Amir teach: 
		further comprising receiving a request for a delta for the table between a first timestamp and a second timestamp, and responsively determining the delta by querying the table history (see Raghavan, [0013], [0027], [0081], receiving an instruction (request) for an opcode associated with the database changes (delta) for the table between a period T3 and T4 (first timestamp and a second timestamp), determining the opcode associated with databases changes by querying the journal).
		As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein executing the change further comprises removing the micro-partition from the database (see Raghavan, [0070], [0087]).
		As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein the change is applied to a plurality of micro-partitions of the table such that executing the change comprises generating a plurality of new micro-partitions and removing the plurality of micro-partitions from the database (see Raghavan, [0044], [0070], [0087]).
		As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein the change comprises one or more of a delete, an insert, a merge, and an update to one or more rows of the table (see Raghavan, [0027]).
		As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein the delta comprises an indication of at least one of: one or more rows and one or more micro-partitions of the table that changed between the first timestamp and the second timestamp (see Raghavan, [0013], [0027], [0052]).
		As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		further comprising generating a row identification for each row of a plurality of rows of the table, wherein the row identification is stored in the table history in association with an applicable timestamp in the log of changes made to the table (see Raghavan, [0027], [0059], [0062]).
		As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein generating the row identification for each row of the plurality of rows of the table comprises: for any unmodified row of the plurality of rows of the table, deriving the row identification for the unmodified row based on a micro-partition and a row position in which row data in the unmodified row is stored; and for any modified row of the plurality of rows of the table that is modified by executing the change, generating the row identification for the modified row in the new micro-partition that embodies the change (see Raghavan, [0027], [0062], [0070], [0087]).
		As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein the table history comprises one or more change tracking columns stored in a micro-partition, and wherein the one or more change tracking columns comprise data indicating one or more of: an original micro-partition identification for a value, an original row identification for a value, a change action that occurred on a row, and an indication of whether a value was updated (see Raghavan, [0041], [0053], [0070]).
		As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein generating the new immutable micro-partition that embodies the change comprises: copying one or more unmodified rows from the existing immutable micro-partition along with change history information stored in association with the one or more unmodified rows; generating one or more new modified rows based on the change; and generating a row identification for each of the one or more new modified rows (see Raghavan, [0028], [0044], [0070], [0087]; Also see Amir, [0097]).
		As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Raghavan and Amir teach:
		wherein the first timestamp is associated with a first set of micro-partitions and the second timestamp is associated with a second set of micro-partitions, and wherein determining the delta comprises: comparing a first set of rules for the first set of micro-partitions and a second set of rules for the second set of micro-partitions; deriving applicable change tracking information from the table history for each of the first timestamp and the second timestamp; and determining one or more rows that have been one or more of added, deleted, and updated between the first set of micro-partitions and the second set of micro-partitions (see Raghavan, [0013], [0027], [0037], [0053], [0082]).
		As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Raghavan and Amir teach:
		wherein the log of changes in the table history comprises: a listing of one or more transactions that initiated a modification to the table, wherein each modification comprises: an added row, a deleted row, or an updated row; and a timestamp for each transaction in the listing of one or more transactions (see Raghavan, [0068]-[0069], [0073]).
Claims 16-19 and 21-24 correspond in scope to claims 2, 5, 6, 8 and 10-13 and are similarly rejected.
Claims 27-30 and 32-35 correspond in scope to claims 2, 5, 6, 8 and 10-13 and are similarly rejected.
8.	Claims 9, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan (US 2015/0347401 A1) and Amir (U.S. 2011/0238716 A1) and further in view of Deshmukh et al. (U.S. 2014/0095471 A1), hereinafter Deshmukh.
As to claims 9, 20 and 31, Raghavan teaches claimed invention including the limitations of wherein determining the delta comprises comparing a first set of data associated with the first timestamp and a second set of data associated with the second timestamp (see [0013], [0082], comparing set of objects with T5 and T4 associated with metadata). Raghavan and Amir does not explicitly teach the limitations of “wherein the comparing comprises deriving tuple granularity changes between the first set of data and the second set of data”. In the same field of endeavor, Deshmukh teaches the limitations of “wherein the comparing comprises deriving tuple granularity changes between the first set of data and the second set of data” (see fig. 11, [0056], [0301], comparing comprises deriving tuple granularity, changes between the start index entries (first set of data) and the end index (second set of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Deshmukh to incorporate the teaching of Raghavan (as modified by Amir) to provide a comparing comprises deriving tuple granularity changes between the first set of data and the second set of data to gain the advantage of reducing the memory footprint of executing the query (see Deshmukh, [0197]). Both of the references Raghavan and Deshmukh directed to data streams, partitions includes time stamps. As such, they are analogous art.
9.	Claims 14, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, Amir, Deshmukh and further in view of Folkert et al. (U.S. 2006/0047622 A1), hereinafter Folkert.
		As to claims 14, 25 and 36, Raghavan teaches claimed invention including the limitations of wherein the log of changes in the table history comprises a lineage for each of a plurality of rows in the table (see [0026]-[0027], journal comprises a logical storage location (lineage) for each of the plurality of rows in the table), wherein the lineage comprises a log of modifications with a timestamp associated with each modification (see [0026]-[0027], logical storage location comprising a tablespace storing changes (log of modifications) with a timestamp associated with each changes. Raghavan, Amir and Deshmukh do not explicitly teach the limitations of “and wherein the lineage tacks each of the plurality of rows across a plurality of micro-partitions in the table”. In the same field of endeavor, Folkert teaches the limitations of “and wherein the lineage tacks each of the plurality of rows across a plurality of micro-partitions in the table” (see [0011], [0018]-[0019], table are used to track each of the plurality of rows across a plurality of partitions (micro partitions) associated with lowest level of granularity in the table. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the teaching of Folkert to Raghavan’s system (as modified by Amir and Deshmukh). Ordinary skilled artisans have been motivated to do so, as suggested by Folkert [0097], to gain the advantage of improving partition pruning by enabling a more balanced load distribution amongst slaves. In addition, both of the references (Raghavan and Folkert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data partition record to table. Multiple entries effect the tables such as rows, columns. Individual partition corresponds to the table. This close relation between both of the references highly suggests an expectation of success.
Prior Arts
10. 	US 2007/0130171 teaches certain record should not change during transaction, which as same as immutable ([0011]).
US 2005/0015756 teaches a partition lock which prevents any update/change. Maintain a partition identifier for each thread while holding the global partition lock. The subject matter is same as immutable ([0077]).
Additional prior arts:  US 20100057706, US 8010554, US 20190188309, US 20180046643, US 2016/0125000, US 20160259837, US 2006/0047622, US 2014/0095471, US 2015/034740, US 6010554, US 2016012500, US 2016025983, US 20180046643, US 20190188309, US 20060047622, US 20070130171, US 20100057706, US 20140095471, US 2015034740, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
 
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
4/28/21